ORDER
PER CURIAM.
And now to wit this 13th day of May 1975, it is hereby ordered and decreed that the above-captioned matter is remanded to the lower court for an evidentiary hearing to determine whether appellant knowingly and intelligently waived her right to file and argue post-trial motions.
If the court determines that there has been no waiver then the judgment of sentence shall be vacated and post-trial motions allowed. The right of either party to appeal adverse rulings as to all issues properly raised in *437the instant appeal, including the finding regarding waiver of post-trial motions, is preserved.
JONES, C. J., took no part in the consideration or decision of this case.